Case: 21-10432      Document: 00516079322         Page: 1    Date Filed: 11/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                  No. 21-10432
                                                                               FILED
                                                                       November 3, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Jaime-Guzman,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:20-CR-40-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Juan Jaime-Guzman appeals his 36-month above-guidelines prison
   term imposed following his guilty plea for illegal reentry after removal from
   the United States, in violation of 8 U.S.C. § 1326. He argues that the district
   court erred in sentencing him to a term of imprisonment in excess of two


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10432      Document: 00516079322            Page: 2   Date Filed: 11/03/2021




                                      No. 21-10432


   years and to a term of supervised release in excess of one year. As subsidiary
   issues, he argues that under the principles articulated in Apprendi v. New
   Jersey, 530 U.S. 466 (2000), § 1326(b) is unconstitutional because Congress
   intended the enhancements to be sentencing factors, not elements of separate
   offenses, and that his guilty plea was involuntary and taken in violation of
   Federal Rule of Criminal Procedure 11 because he was not admonished that
   the prior felony provision of § 1326(b)(1) stated an essential offense element.
   He concedes that his arguments are foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224, 226-27 (1998), but he seeks to preserve these
   issues for further review. The Government filed an unopposed motion for
   summary affirmance agreeing that these issues are foreclosed and, in the
   alternative, a motion for an extension of time to file a brief.
          As the Government argues, and Jaime-Guzman concedes, the issues
   raised on appeal are foreclosed by Almendarez-Torres. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Because the issues are foreclosed,
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                           2